In an action for an accounting, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated March 18, 1992, which denied its motion to vacate a prior order dismissing the complaint pursuant to CPLR 3126.
Ordered that the order is affirmed, without costs or disbursements.
*711The Supreme Court properly exercised its discretion in denying the plaintiffs motion to vacate its default in failing to oppose the defendant’s motion pursuant to CPLR 3126 to strike the complaint. The plaintiff failed to establish a reasonable excuse for its default and produced no affidavit establishing that its claim had merit (see, Bender & Bodnar v Nankin, 186 AD2d 524; Moody v Burgos, 151 AD2d 555). Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.